                                             Aug 31 2020




Case 1:20-mj-00060-MMS Document 1-1 Filed 08/31/20 Page 1 of 17
                                            Aug 31 2020




Case 1:20-mj-00060-MMS Document 1-1 Filed 08/31/20 Page 2 of 17
                                      Aug 31 2020




Case 1:20-mj-00060-MMS Document 1-1 Filed 08/31/20 Page 3 of 17
                                      Aug 31 2020




Case 1:20-mj-00060-MMS Document 1-1 Filed 08/31/20 Page 4 of 17
                                       Aug 31 2020




Case 1:20-mj-00060-MMS Document 1-1 Filed 08/31/20 Page 5 of 17
                                       Aug 31 2020




Case 1:20-mj-00060-MMS Document 1-1 Filed 08/31/20 Page 6 of 17
                                     Aug 31 2020




Case 1:20-mj-00060-MMS Document 1-1 Filed 08/31/20 Page 7 of 17
                                      Aug 31 2020




Case 1:20-mj-00060-MMS Document 1-1 Filed 08/31/20 Page 8 of 17
                                      Aug 31 2020




Case 1:20-mj-00060-MMS Document 1-1 Filed 08/31/20 Page 9 of 17
                                      Aug 31 2020




Case 1:20-mj-00060-MMS Document 1-1 Filed 08/31/20 Page 10 of 17
                                      Aug 31 2020




Case 1:20-mj-00060-MMS Document 1-1 Filed 08/31/20 Page 11 of 17
                                      Aug 31 2020




Case 1:20-mj-00060-MMS Document 1-1 Filed 08/31/20 Page 12 of 17
                                      Aug 31 2020




Case 1:20-mj-00060-MMS Document 1-1 Filed 08/31/20 Page 13 of 17
                                      Aug 31 2020




Case 1:20-mj-00060-MMS Document 1-1 Filed 08/31/20 Page 14 of 17
                                      Aug 31 2020




Case 1:20-mj-00060-MMS Document 1-1 Filed 08/31/20 Page 15 of 17
                                    Aug 31 2020




Case 1:20-mj-00060-MMS Document 1-1 Filed 08/31/20 Page 16 of 17
                                        Aug 31 2020




                                          August 28




Case 1:20-mj-00060-MMS Document 1-1 Filed 08/31/20 Page 17 of 17
